Citation Nr: 1037095	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-24 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a left ankle 
disability.  

6.  Entitlement to service connection for shin splints, right 
leg. 

7.  Entitlement to service connection for shin splints, left leg. 

8.  Entitlement to service connection for a left elbow 
disability.  

9.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to November 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  After the two rating decisions were 
issued, the Veteran relocated to Massachusetts and his claims 
folder was transferred to the jurisdiction of the Boston RO.  

The Veteran testified at a hearing in support of his claims in 
October 2009 before the undersigned Veterans Law Judge.  During 
the hearing, the Board did not specifically suggest the 
submission of evidence that would assist the Veteran in 
substantiating his claims.  However, the undersigned informed the 
Veteran that the most recent VA treatment records in his claims 
folder were from 2007, and asked the Veteran if he received 
subsequent treatment.  The Veteran responded in the affirmative.  
Although the Board did not suggest that the Veteran submit this 
evidence, there is no prejudice to him, as the Board is now 
remanding this case to obtain these records.  See Bryant v. 
Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010).  

The issues of entitlement to service connection for a right knee 
disability, a left knee disability, a right ankle disability, a 
left ankle disability, shin splints of the right leg, shin 
splints of the left leg, a left elbow disability, and a left 
shoulder disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current diagnosis 
of bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  A pre-decisional letter relevant to his claims was 
issued in November 2005.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the March 2007 Notice of Disagreement 
letter addressed the disability rating and effective date 
elements of his claims, which were subsequently readjudicated in 
the two July 2007 Statements of the Case.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder.  He had 
a VA audiological examination in September 2009.  He testified at 
a Travel Board hearing in October 2009.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case and that such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).  

II. Entitlement to Service Connection for Bilateral Hearing Loss 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence that relates the current disorder 
to service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including relevant service records, establishes that the disorder 
was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for disability benefits.  
38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of 
evidence that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may be 
competent to satisfy any necessary evidentiary hurdles, depends 
on the type of disability claimed.  Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007).  Laypeople are competent to describe 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, the layperson is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Regarding nexus, although without describing specific situations, 
the Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the determinative 
issue is etiology.  Jandreau., 492 F.3d at 1376-77.  In short, 
the Board cannot determine that lay evidence as to diagnosis and 
nexus lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of the 
condition claimed).  With regard to a claim specifically for 
service connection for hearing loss, the Veteran must have 
sufficiently diminished hearing before VA considers it to be an 
actual disability, irrespective of the requirement that he also 
have competent medical nexus evidence linking his current hearing 
loss disability to his military service.  For purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385.

Audiological testing was performed at the Veteran's August 2005 
separation examination.  Upon examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
5
15
LEFT
25
5
15
20
25

Average pure tone thresholds were not calculated.  Speech 
recognition testing was not completed.  As a result, the Veteran 
was scheduled for a VA audiological examination in September 
2009.  

The Veteran underwent a VA audiological examination in September 
2009.  He stated that he had a hard time hearing people when they 
spoke softly.  This is an adequate description of the functional 
effects of the Veteran's hearing loss.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Upon examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
5
15
20

The average pure tone threshold was 2.5 in the right ear and 
11.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  

Based upon the results of his August 2005 separation examination 
and his September 2009 VA audiological examination, and the 
Veteran's bilateral hearing loss is not severe enough to be a 
disability for VA purposes.  None of the auditory thresholds in 
any of the frequencies is 40 decibels or greater.  Further, he 
does not have thresholds of at least 26 decibels for at least 
three frequencies.  His speech recognition scores using the 
Maryland CNC Test were 100 percent in each ear.  Therefore, he 
does not have a hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Without a current disability diagnosed, the 
claim must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).




ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

It is noted in the Veteran's STRs, specifically, in his August 
2005 Medical Evaluation Board examination, that he had a bad 
parachute fall in April 2003.  He fell and landed on a pickup 
truck parked in the landing zone.  At his October 2009 Travel 
Board hearing, the Veteran testified that after the parachute 
fall, he began to experience pain in his joints.  He stated that 
he had pain, inflammation, poor range of motion, and that his 
knees gave way.  

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold set forth in McLendon is very low, 
and may be satisfied by equivocal or non-specific medical 
evidence of a nexus or credible evidence of continuity of 
symptomatology which is capable of lay observation.  McLendon, 20 
Vet. App. at 83-86.  The STRs show that the April 2003 parachute 
landing occurred.  Further, the Veteran is competent to observe 
symptoms such as pain and reduced ranges of motion.  The Veteran 
has been service connected for a back and hip disability as a 
result of the April 2003 parachute landing.  His testimony is 
credible regarding continuity of symptomatology.  His statements 
provide an indication that the April 2003 parachute landing may 
have caused the claimed conditions.  Accordingly, this claim must 
be remanded in order to obtain a medical examination and nexus 
opinion.  McLendon, 20 Vet. App. at 81.

At his October 2009 Travel Board hearing, the Veteran testified 
that he received treatment at VA every six months for the claimed 
conditions.  VA adjudicators are considered to have constructive 
notice of the existence of VA medical records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  He also mentioned seeing both 
a private physician and a chiropractor.  The Veteran's VA 
treatment records and private medical records have not been 
obtained.  VA's duty to assist requires VA to obtain and 
associate with the record all relevant records.  Therefore, a 
remand is required to obtain the Veteran's VA and private medical 
records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the claims folder the records from the 
Veteran's VA treatment.  After securing the 
appropriate releases, the AOJ should obtain 
the Veteran's private medical records.  All 
attempts to obtain these records must be 
documented in the claims folder.  

2.  Schedule the Veteran for a joints 
examination to determine the nature, 
extent, and etiology of the following eight 
conditions: a right knee disability, a left 
knee disability, a right ankle disability, 
a left ankle disability, shin splints of 
the right leg, shin splints of the left 
leg, a left elbow disability, and a left 
shoulder disability.  The claims folder 
must be made available for the examiner to 
review.  All indicated tests and required 
x-rays, if any, should be conducted.  

All pertinent pathology should be noted in 
the examination report and the examiner 
should state whether a current or past 
diagnosis of any disability is appropriate.  
The examiner is specifically asked to 
comment on the April 2003 parachute 
landing that the Veteran asserts is the 
cause of the claimed conditions.  

If a diagnosis of any disability is 
appropriate for any time period, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 percent 
or more) that this condition is related to 
an event, injury or disease in service, 
including whether it was due to the April 
2003 parachute landing.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


